UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35317 TITAN ENERGY, LLC (Exact name of registrant as specified in its charter) Delaware 90-0812516 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 425 Houston Street, Suite 300
